                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-19-05148-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           7354378
       vs.                                 Location Code: M13

  CHRISTOPHER S. PASTOR,                   ORDER

              Defendant.


      Based upon the United States’ unopposed motion to accept the defendant’s

payment of a $45 fine and $30 processing fee for violation 7354378 (for a total of

$75), and for good cause shown,

      IT IS ORDERED that the $75 fine ($45 fine and $30 processing fee) paid by

the defendant is accepted as a full adjudication of violation 7354378.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

September 12, 2019, is VACATED.

      DATED this 4th day of September, 2019.
